 
 
I 
108th CONGRESS
2d Session
H. R. 4636 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. Gordon (for himself, Mr. Calvert, and Mr. Baird) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for research on and standards for remediation of closed methamphetamine production laboratories, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine Remediation Act of 2004.   
2.FindingsThe Congress finds the following: 
(1)Methamphetamine use and production is growing rapidly throughout the United States. 
(2)Materials and residues remaining from the production of methamphetamine pose novel environmental problems in locations where methamphetamine laboratories have been closed. 
(3)There has been little standardization of measures for determining when the site of a closed methamphetamine laboratory has been successfully remediated. 
(4)Initial clean-up actions are generally limited to removal of hazardous substances and contaminated materials that pose an immediate threat to public health or the environment. It is not uncommon for significant levels of contamination to be found throughout residential structures after a methamphetamine laboratory has closed. 
(5)Data on methamphetamine laboratory-related contaminants of concern are very limited, and clean-up standards do not currently exist. In addition, the applicability of procedures commonly used for sampling and analysis of contaminants at traditional hazardous release sites to investigations at residences contaminated by methamphetamine production is not well understood. 
(6)Many States are struggling with establishing remediation guidelines and programs to address the rapidly expanding number of methamphetamine laboratories being closed each year. 
3.Environmental remediation research and standardization 
(a)Research ProgramThe Environmental Protection Agency shall establish a research program to— 
(1)identify methamphetamine laboratory-related chemicals of concern; and 
(2)support the development of standards to determine when a former methamphetamine laboratory is safe for human habitation. 
(b)Model Guidelines and ProceduresThe Environmental Protection Agency, in consultation with the National Institute of Standards and Technology, shall establish, not later than 6 months after the date of enactment of this Act, practical and cost-effective model guidelines and procedures for— 
(1)preliminary site assessment criteria for former methamphetamine laboratories, including development of a sample and analysis plan that incorporates quality assurance and quality control principles; and 
(2)clean-up and remediation. 
4.Methamphetamine detection research and development programThe National Institute of Standards and Technology shall support a research program to develop— 
(1)new methamphetamine detection technologies, with emphasis on field test kits and site detection; and 
(2)appropriate standard reference materials and validation procedures for methamphetamine detection testing. 
5.Public disclosure of former methamphetamine laboratoriesNot later than 6 months after the date of enactment of this Act, the Drug Enforcement Agency shall make available to the public, through a regularly updated internet-accessible database, a listing of all methamphetamine laboratories that have undergone clean-up treatment under the Drug Enforcement Agency’s Clandestine Drug Laboratory Clean-up Program. 
6.Residual effects study Not later than 90 days after the date of enactment of this Act, the Environmental Protection Agency shall enter into an arrangement with the National Academy of Sciences for a study on the residual effects of methamphetamine laboratories on residents of buildings where such laboratories are located, with particular emphasis given to health effects on children. 
7.Social costs reportThe National Science Foundation shall enter into an arrangement with the National Academy of Sciences for a report on the societal costs of methamphetamine production and abuse. This report shall include a cost/benefit analysis comparing human impairment, child services, incarceration, and environmental costs of methamphetamine production and abuse to a proactive program to reduce methamphetamine production and abuse which includes a comprehensive treatment component. 
 
